Exhibit 10.3
 
 
 

    C-1   

--------------------------------------------------------------------------------

 

 
REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of the ______ day of ___________, 2004 by and between INVVISION CAPITAL, INC., a
Nevada corporation d/b/a RG AMERICA (the “Company”) and __________________, an
individual (the “Shareholder”).
R E C I T A L S:
WHEREAS, the Shareholder is acquiring ____________ (________) shares (the
“Shares”) of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), pursuant to that certain Stock Purchase and Sale Agreement by
and among the Company, Practical Business Solutions 2000, Inc., other
individuals and the Shareholder of even date herewith (the “Stock Purchase
Agreement”); and
 
WHEREAS, the Company desires to grant to the Shareholder certain registration
rights relating to a portion of the Shares and the Shareholder desires to obtain
such registration rights, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual premises, representations,
warranties and conditions set forth in this Agreement, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
Definitions and References. For purposes of this Agreement, in addition to the
definitions set forth above and elsewhere herein, the following terms shall have
the following meanings:
 
The term “Commission” shall mean the Securities and Exchange Commission and any
successor agency.
 
The terms “register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act (as herein defined) and the
declaration or ordering of effectiveness of such registration statement or
document.
 
For purposes of this Agreement, the term “Registrable Stock” shall mean
_________ (____) Shares of Common Stock sold pursuant to the Stock Purchase
Agreement. For purposes of this Agreement, any Registrable Stock shall cease to
be Registrable Stock when (i) a registration statement covering such Registrable
Stock has been declared effective and such Registrable Stock has been disposed
of pursuant to such effective registration statement, (ii) such Registrable
Stock is sold pursuant to Rule 144 (or any similar provision then in force)
under the 1933 Act, (iii) such Registrable Stock is eligible to be sold pursuant
to Rule 144(k) under the 1933 Act, (iv) such Registrable Stock has been
otherwise transferred, no stop transfer order affecting such stock is in effect
and the Company has delivered new certificates or other evidences of ownership
for such Registrable Stock not bearing any legend indicating that such shares
have not been registered under the 1933 Act, or (v) such Registrable Stock is
sold by a person in a transaction in which the rights under the provisions of
this Agreement are not assigned.
 
The term “Holder” shall mean the Shareholder or any transferee or assignee
thereof to whom the rights under this Agreement are assigned in accordance with
Section ?0 hereof, provided that the Shareholder or such transferee or assignee
shall then own the Registrable Stock.
 
The term “1933 Act” shall mean the Securities Act of 1933, as amended.
 

    C-1   

--------------------------------------------------------------------------------

 

 
 
An “affiliate of such Holder” shall mean a person who controls, is controlled by
or is under common control with a Holder, or the spouse or children (or a trust
exclusively for the benefit of the spouse and/or children) of a Holder, or, in
the case of a Holder that is a partnership, its partners.
 
The term “Person” shall mean an individual, corporation, partnership, trust,
limited liability company, unincorporated organization or association or other
entity, including any governmental entity.
 
The term “Requesting Holder” shall mean a Holder or Holders of in the aggregate
at least a majority of the Registrable Stock.
 
References in this Agreement to any rules, regulations or forms promulgated by
the Commission shall include rules, regulations and forms succeeding to the
functions thereof, whether or not bearing the same designation.
 
Incidental Registration. Commencing immediately after the date of Closing (as
defined in the Stock Purchase Agreement), if the Company determines that it
shall file a registration statement under the 1933 Act (other than a
registration statement on a Form S-4 or S-8 or filed in connection with an
exchange offer or an offering of securities solely to the Company’s existing
stockholders) on any form that would also permit the registration of the
Registrable Stock and such filing is to be on its behalf and/or on behalf of
selling holders of its securities for the general registration of its common
stock to be sold for cash, at each such time the Company shall promptly give
each Holder written notice of such determination setting forth the date on which
the Company proposes to file such registration statement, which date shall be no
earlier than thirty (30) days from the date of such notice, and advising each
Holder of its right to have Registrable Stock included in such registration.
Upon the written request of any Holder received by the Company no later than
twenty (20) days after the date of the Company’s notice, the Company shall use
its best efforts to cause to be registered under the 1933 Act all of the
Registrable Stock that each such Holder has so requested to be registered. If,
in the written opinion of the managing underwriter or underwriters (or, in the
case of a non-underwritten offering, in the written opinion of the placement
agent, or if there is none, the Company), the total amount of such securities to
be so registered, including such Registrable Stock, will exceed the maximum
amount of the Company’s securities which can be marketed (i) at a price
reasonably related to the then current market value of such securities, or (ii)
without otherwise materially and adversely affecting the entire offering, then
the amount of Registrable Stock to be offered for the accounts of Holders shall
be reduced pro rata to the extent necessary to reduce the total amount of
securities to be included in such offering to the recommended amount; provided,
that if securities are being offered for the account of other Persons as well as
the Company, such reduction shall not represent a greater fraction of the number
of securities intended to be offered by Holders than the fraction of similar
reductions imposed on such other Persons other than the Company over the amount
of securities they intended to offer.
 
Holdback Agreement - Restrictions on Public Sale by Holder.
 
To the extent not inconsistent with applicable law, each Holder whose
Registrable Stock is included in a registration statement agrees not to effect
any public sale or distribution of the issue being registered or a similar
security of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
1933 Act, during the fourteen (14) days prior to, and during the one hundred
eighty (180) day period beginning on, the effective date of such registration
statement (except as part of the registration), if and to the extent requested
by the Company in the case of a nonunderwritten public offering or if and to the
extent requested by the managing underwriter or underwriters in the case of an
underwritten public offering.
 

    C-1   

--------------------------------------------------------------------------------

 

 
Restrictions on Public Sale by the Company and Others. The Company agrees (i)
not to effect any public sale or distribution of any securities similar to those
being registered, or any securities convertible into or exchangeable or
exercisable for such securities, during the fourteen (14) days prior to, and
during the ninety (90) day period beginning on, the effective date of any
registration statement in which Holders are participating (except as part of
such registration), if and to the extent requested by the Holders in the case of
a non-underwritten public offering or if and to the extent requested by the
managing underwriter or underwriters in the case of an underwritten public
offering; and (ii) that any agreement entered into after the date of this
Agreement pursuant to which the Company issues or agrees to issue any securities
convertible into or exchangeable or exercisable for such securities (other than
pursuant to an effective registration statement) shall contain a provision under
which holders of such securities agree not to effect any public sale or
distribution of any such securities during the periods described in (i) above,
in each case including a sale pursuant to Rule 144 under the 1933 Act.
 
Expenses of Registration. The Company shall bear all expenses incurred in
connection with each registration pursuant to Section ?0 of this Agreement,
excluding underwriters’ discounts and commissions, but including, without
limitation, all registration, filing and qualification fees, word processing,
duplicating, printers’ and accounting fees (including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance), exchange listing fees or National Association of
Securities Dealers fees, messenger and delivery expenses, all fees and expenses
of complying with securities or blue sky laws, fees and disbursements of counsel
for the Company. The selling Holders shall bear and pay the underwriting
commissions and discounts applicable to the Registrable Stock offered for their
account in connection with any registrations, filings and qualifications made
pursuant to this Agreement.
 
Indemnification and Contribution.
 
Indemnification by the Company. The Company agrees to indemnify, to the full
extent permitted by law, each Holder, its officers, directors and agents and
each Person who controls such Holder (within the meaning of the 1933 Act)
against all losses, claims, damages, liabilities and expenses caused by any
untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statement therein (in case of a prospectus or
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading. The Company will also indemnify any underwriters of the
Registrable Stock, their officers and directors and each Person who controls
such underwriters (within the meaning of the 1933 Act) to the same extent as
provided above with respect to the indemnification of the selling Holders.
 
Indemnification by Holders. In connection with any registration statement in
which a Holder is participating, each such Holder will furnish to the Company in
writing such information with respect to such Holder as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and agrees to indemnify, to the extent permitted by law, the Company,
its directors and officers and each Person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
or any omission or alleged omission of a material fact required to be stated in
the registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or necessary to make the statements
therein (in the case of a prospectus or preliminary prospectus, in the light of
the circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information with respect to such Holder so furnished in writing by such Holder.
Notwithstanding the foregoing, the liability of each such Holder under this
Section ?0?0 shall be limited to an amount equal to the initial public offering
price of the Registrable Stock sold by such Holder, unless such liability arises
out of or is based on willful misconduct of such Holder.
 

    C-1   

--------------------------------------------------------------------------------

 

 
Conduct of Indemnification Proceedings. Any Person entitled to indemnification
hereunder agrees to give prompt written notice to the indemnifying party after
the receipt by such Person of any written notice of the commencement of any
action, suit, proceeding or investigation or threat thereof made in writing for
which such Person will claim indemnification or contribution pursuant to this
Agreement and, unless in the reasonable judgment of such indemnified party, a
conflict of interest may exist between such indemnified party and the
indemnifying party with respect to such claim, permit the indemnifying party to
assume the defense of such claims with counsel reasonably satisfactory to such
indemnified party. Whether or not such defense is assumed by the indemnifying
party, the indemnifying party will not be subject to any liability for any
settlement made without its consent (but such consent will not be unreasonably
withheld). Failure by such Person to provide said notice to the indemnifying
party shall itself not create liability except to the extent of any injury
caused thereby. No indemnifying party will consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation. If the
indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses of more than one
(1) counsel with respect to such claim, unless in the reasonable judgment of any
indemnified party a conflict of interest may exist between such indemnified
party and any other such indemnified parties with respect to such claim, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of such additional counsel or counsels.
 
Contribution. If for any reason the indemnity provided for in this Section ?0 is
unavailable to, or is insufficient to hold harmless, an indemnified party, then
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, or provides a lesser sum to the indemnified
party than the amount hereinafter calculated, in such proportion as is
appropriate to reflect not only the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other but
also the relative fault of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified parties; and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section ?0?0, any legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section ?0?0 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
If indemnification is available under this Section ?0, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Sections ?0?0 and ?0?0 without regard to the relative fault of said indemnifying
party or indemnified party or any other equitable consideration provided for in
this Section ?0.
 

    C-1   

--------------------------------------------------------------------------------

 

 
 
Participation in Underwritten Registrations. No Holder may participate in any
underwritten registration hereunder unless such Holder (a) agrees to sell such
Holder’s securities on the basis provided in any underwriting arrangements
approved by the Holders entitled hereunder to approve such arrangements, and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
 
Rule 144. After a registration statement has been filed under the 1933 Act and
declared effective by the Commission, the Company covenants that it will file
the reports required to be filed by it under the 1933 Act and the Securities
Exchange Act of 1934, as amended, and the rules and regulations adopted by the
Commission thereunder; and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Stock without registration under the 1933 Act within
the limitation of the exemptions provided by (a) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission. Upon the request of any Holder,
the Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.
 
Transfer of Registration Rights. The registration rights of any Holder under
this Agreement with respect to any Registrable Stock may be transferred to any
transferee of such Registrable Stock; provided that such transfer may otherwise
be effected in accordance with applicable securities laws; provided further,
that the transferring Holder shall give the Company written notice at or prior
to the time of such transfer stating the name and address of the transferee and
identifying the securities with respect to which the rights under this Agreement
are being transferred; provided further, that such transferee shall agree in
writing, in form and substance satisfactory to the Company, to be bound as a
Holder by the provisions of this Agreement; and provided further, that such
assignment shall be effective only if immediately following such transfer the
further disposition of such securities by such transferee is restricted under
the 1933 Act. Except as set forth in this Section ?0, no transfer of Registrable
Stock shall cause such Registrable Stock to lose such status.
 
Mergers, Etc. The Company shall not, directly or indirectly, enter into any
merger, consolidation or reorganization in which the Company shall not be the
surviving corporation unless the proposed surviving corporation shall, prior to
such merger, consolidation or reorganization, agree in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to “Registrable Stock” shall be deemed to be references to the
securities which the Holders would be entitled to receive in exchange for
Registrable Stock under any such merger, consolidation or reorganization;
provided, however, that the provisions of this Section ?0 shall not apply in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving corporation if each Holder is entitled to receive in exchange for
its Registrable Stock consideration consisting solely of (i) cash, (ii)
securities of the acquiring corporation which may be immediately sold to the
public without registration under the 1933 Act, or (iii) securities of the
acquiring corporation which the acquiring corporation has agreed to register
within ninety (90) days of completion of the transaction for resale to the
public pursuant to the 1933 Act.
 
Miscellaneous.
 

    C-1   

--------------------------------------------------------------------------------

 

 
No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders in this Agreement.
 
Remedies. Each Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive (to
the extent permitted by law) the defense in any action for specific performance
that a remedy of law would be adequate.
 
Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of the Holders of at least a majority of the Registrable Stock then
outstanding affected by such amendment, modification, supplement, waiver or
departure.
 
Successors and Assigns. Except as otherwise expressly provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties hereto. Nothing in
this Agreement, express or implied, is intended to confer upon any Person other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas applicable to contracts made and to
be performed wholly within that state, without regard to the conflict of law
rules thereof.
 
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
Headings. The headings in this Agreement are used for convenience of reference
only and are not to be considered in construing or interpreting this Agreement.
 
Notices. Any notice required or permitted under this Agreement shall be given in
writing and shall be delivered in person or by telecopy or by overnight courier
guaranteeing no later than second business day delivery, directed to (i) the
Company at the address set forth below its signature hereof or (ii) a Holder at
the address set forth below its signature hereof. Any party may change its
address for notice by giving ten (10) days advance written notice to the other
parties. Every notice or other communication hereunder shall be deemed to have
been duly given or served on the date on which personally delivered, or on the
date actually received, if sent by telecopy or overnight courier service, with
receipt acknowledged.
 
Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the Holders shall be
enforceable to the fullest extent permitted by law.
 
Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.
 

    C-1   

--------------------------------------------------------------------------------

 

 
 
Enforceability. This Agreement shall remain in full force and effect
notwithstanding any breach or purported breach of, or relating to, the
Subscription Agreement.
 
Recitals. The recitals are hereby incorporated in the Agreement as if fully set
forth herein.
 
Facsimile Signature. This Agreement may be executed by facsimile copy and any
such facsimile copy bearing the facsimile signature of any party hereto shall
have full legal force and effect and shall be binding against the party having
executed this Agreement by facsimile.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

    C-1   

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written hereinabove.
 
 
 

   
INVVISION CAPITAL, INC. 
              By: ______________________________      

   EDWARD P. REA, Chairman

             
2100 Valley View Lane, Suite 100 
      Dallas, Texas 75234       Telephone: (972) 919-4774       Telecopier:
(972) 919-4775              
SHAREHOLDER 
              By:_______________________________        
______________________________        ______________________________       
______________________________   



 

     C-1  

--------------------------------------------------------------------------------

 

 




 